 

Exhibit 10.1

 

Wireless Telecom GroupINC

 

25 Eastmans Road Parsippany, NJ 07054
Tel. (973) 386-9696    Fax (973) 386-9191

 

June 14, 2013

 

Robert Censullo
25 Eastmans Road
Parsippany, NJ 07054

 

Dear Mr. Censullo:

 

We are pleased to offer certain benefits and payments, in the event your
employment with Wireless Telecom Group, Inc. (including any successor, the
“Company”) is terminated within ten years of the date hereof either (i) by the
Company, other than for Cause (as defined below), or (ii) by you, for Good
Reason (as defined below) (each such termination is hereinafter referred to as a
“Qualifying Event”), in each case within eighteen (18) months of a Change in
Control (as such term is currently defined in the Company’s 2012 Incentive
Compensation Plan).

 

This letter agreement (this “Agreement”) confirms our mutual agreement and
understanding with respect to the following:

 

1. Severance. Upon a Qualifying Event, you will be entitled to receive Severance
(as defined below) and Continuation of Benefits (as defined below) for the
Severance Period (as defined below) in lieu of any payments otherwise payable to
you under the Company’s standard severance policy. You will not be entitled to
such Severance or Continuation of Benefits if the Company terminates your
employment for Cause, if you terminate your employment voluntarily without Good
Reason, or if your employment is terminated due to death or permanent
disability.

 

2. Mitigation and Offset. If you engage in Subsequent Employment (as defined
below) during the Severance Period and receive benefits from a subsequent
employer (other than the Company) during the Severance Period, your Continuation
of Benefits will be terminated (on a benefit by benefit basis). You agree to
provide the Company with prompt written notice of any Subsequent Employment and
benefits received by you during, or in respect of, the Severance Period.

 

3. Change in Control. The parties agree that it is the intent of the parties,
and the parties hereby agree, that this Agreement shall survive and be binding
on any successor or assignee of the Company following any change in control of
the Company, sale of all or substantially all of the business or assets of the
Company or similar corporate event.

 

4. Definitions.

 

For purposes of this Agreement, the following terms shall have the meanings set
forth below:

 

(i) “Annual Cash Bonus” for a calendar year shall mean the amount, in the good
faith determination of the Board of Directors (or Compensation Committee of the
Board of Directors), you have earned as of the date of your termination under
the bonus component of the Company’s officer bonus incentive plan in effect at
that time.

 

(ii) “Cause” shall mean the occurrence of any one or more of the following: (i)
fraud, embezzlement and /or misappropriation of the Company’s funds; (ii) gross
or willful misconduct by you in the performance of your duties; (iii) a material
violation of the Company’s Code of Conduct; or (iv) a conviction by, or entry or
a plea of guilty or nolo contendre in, a court of competent jurisdiction for any
crime which constitutes a felony or act of moral turpitude in the jurisdiction
involved.

 



(iii) “Continuation of Benefits” shall mean the continuation of all benefits (to
the extent permissible under the terms and conditions of each applicable
employee benefit program and applicable law) in which you participate as of the
date of the Qualifying Event for the term of the Severance Period, provided that
you continue to pay the Company the employee contributions you were paying
immediately prior to a Qualifying Event.

 

(iv) “Good Reason” shall mean (a) the assignment to you of duties materially and
adversely inconsistent with your duties or responsibilities with the Company,
(b) a reduction in your salary or a material reduction in bonus opportunities,
or (c) relocation of your principal place of employment to a place more than
thirty (30) miles from its current location, in each case without your written
consent.

 

(v) “Release Effective Date” shall mean the eighth day following the date that
the Release (as defined below) is executed, provided that such Release has not
been revoked; provided that if the 45 day period following the date of the
Qualifying Event begins in one calendar year and ends in the next calendar year,
the Release Effective Date may not be earlier than January 1 of the later
calendar year.

 

(vi) “Severance” shall mean a lump sum cash severance payment in an amount equal
to 50% of your annual base compensation then in effect, plus an amount equal to
the Annual Cash Bonus, paid on the Release Effective Date.

 

(vii) “Severance Period” shall mean the period commencing on the date of the
Qualifying Event and ending on the six (6) month anniversary of the date of your
Qualifying Event.

 

(viii) “Subsequent Employment” shall mean any employment or provision of
services whether as owner, principal, agent, partner, director, officer,
independent contractor, consultant, or employee for any entity, corporation,
partnership or individual, including, without limitation, self-employment.

 

5. No Employment Rights. This Agreement sets forth the terms of certain
financial assurances that will apply upon a Qualifying Event and does not
constitute, and should not be considered as, a contract of employment for any
duration. Accordingly, this Agreement will not affect your ability or the
ability of the Company (subject to the terms of any other agreement(s) that may
exist) to terminate your services at any time and for any reason.

 

6. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the Company and its successors. Except as otherwise specifically
provided herein, neither party shall assign or transfer this Agreement nor any
rights hereunder without the consent of the other party, and any attempted or
purported assignment without such consent shall be void; provided, however, that
any assignment or transfer pursuant to a merger or consolidation, or the sale or
liquidation of all or substantially all of the business and assets of the
Company shall be valid, so long as the assignee or transferee (a) is the
successor to all or substantially all of the business and assets of the Company
and (b) assumes the liabilities, obligations and duties of the Company, as
contained in this Agreement, either contractually or as a matter of law. Your
consent shall not be required for any such transaction.

 

7. Effectiveness. This Agreement shall be effective as of June 14, 2013.

 

8. Governing Law. This Agreement shall be governed by the laws of the State of
New Jersey, without regard to the conflicts of law provisions thereof.

 

9. Entire Agreement. This Agreement constitutes the complete agreement and
understanding between us relating to severance and the continuation of benefits
following a Qualifying Event, supersedes all prior or contemporaneous
negotiations and agreements, whether oral or written, with respect to such
subject matter, and may not be modified or amended except in writing signed by
the parties. Additionally, this Agreement is intended to supplement (and not
supersede) any employment or other agreement relating to your compensation, your
employment status or the termination of your employment that you may have with
the Company, including, without limitation, any agreement relating to payment or
amounts (other than Severance and Continuation of Benefits) upon termination of
your employment.

 



10. General Release. As a condition of receiving the Severance and Continuation
of Benefits described herein, you will be required to sign a separation
agreement and general release in a form acceptable to the Company (the
“Release”), which must be executed and returned to the Company within 45 days
following the date of the Qualifying Event and is not revoked during the seven
day period following its execution. Such Release shall, among other things,
discharge the Company from any and all obligations to make any further payments
to you, whether by way of salary, bonus or other compensation or remuneration of
any kind.

 

11. Section 409A. Notwithstanding anything herein to the contrary, this
Agreement is intended to be interpreted and applied so that the payment of the
benefits set forth herein shall either be exempt from the requirements of
Section 409A of the Code (“Section 409A”) or shall comply with the requirements
of such provision. Notwithstanding any provision of this Agreement to the
contrary, if you are a “specified employee” within the meaning of Section 409A,
any payments or arrangements due upon a termination of your employment under any
arrangement that constitute a “nonqualified deferral of compensation” within the
meaning of Section 409A and which do not otherwise qualify under the exemptions
under Treas. Regs. Section 1.409A-1 (including without limitation, the
short-term deferral exemption or the permitted payments under Treas. Regs.
Section 1.409A-1(b)(9)(iii)(A)), shall be delayed and paid or provided on the
earlier of (i) the date which is six months after your “separation from service”
(as such term is defined in Section 409A and the regulations and other published
guidance thereunder) for any reason other than death, and (ii) the date of your
death.

 

After the date of any Qualifying Event, you shall have no duties or
responsibilities that are inconsistent with having a “separation from service”
within the meaning of Section 409A as of the date of the Qualifying Event and,
notwithstanding anything in the Agreement to the contrary, distributions upon
termination of employment of nonqualified deferred compensation may only be made
upon a “separation from service” as determined under Section 409A and such date
shall be the date of the Qualifying Event for purposes of this Agreement. Each
payment under this Agreement or otherwise shall be treated as a separate payment
for purposes of Section 409A. In no event may you, directly or indirectly,
designate the calendar year of any payment to be made under this Agreement which
constitutes a “nonqualified deferral of compensation” within the meaning of
Section 409A and to the extent an amount is payable within a time period, the
time during which such amount is paid shall be in the discretion of the Company.

 

If you agree with the terms and provisions of this Agreement, please sign and
date both copies of this Agreement in the place indicated. Keep one copy for
your files and return the other copy to the Company.

 

  Very truly yours,           WIRELESS TELECOM GROUP, INC.         By: /s/ Paul
Genova     Name: Paul Genova     Title: Chief Executive Officer

 

ACCEPTED AND AGREED TO:

 

/s/ Robert Censullo   June 14, 2013   Robert Censullo   Date  

 